I concur in the result and the reasons assigned therefor. I find it not inappropriate to emphasize that although death is an unusual result of a tonsillectomy, negligence is not supplied under the doctrine "res ipsa loquitur," because there was no showing as to the cause of the death. This doctrine never supplies the proximate cause; it is set in operation by a showing thereof. Here negligence, if it existed, could have arisen in the surgical procedures, a failure to test the patient for susceptibility to untoward reactions, an improper administration of anesthetics or careless post-operative care. Of course, it could also have been due to unforeseen but normal causes.
The cited doctrine does not search the entire circumstances to select a producing cause, nor does it create a presumption that a particular omission was the cause and erect thereon a second presumption that such act or omission resulting in injury bespeaks negligence. It could well be, which is not here intimated, that due care throughout the entire processes of treatment might have prevented death. But death alone is insufficient to establish both its cause and an inference of negligence therefrom. Loudon v. Scott, 58 Mont. 645, 194 P. 488, 12 A.L.R. 1487; Lippard v. Johnson, 215 N.C. 384,1 S.E.2d 889; Prosser on Torts, Sec. 43, p. 296; Chapin, Torts, 1st Ed., Sec. 111, p. 538.